          Case 1:19-cv-07840-RA-SN Document 78 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                  USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                  ELECTRONICALLY FILED
 OBRA PIA LTD., et al.,                                           DOC#:
                                                                  DATE FILED: 8-21-20
                                Plaintiffs,

                        -v-

 SEAGRAPE INVESTORS LLC AND                                       19-CV-7840 (RA)
 EDWARD V. MULLEN,                                                19-CV-9736 (RA)

                                Defendants.                            ORDER

 SEAGRAPE INVESTORS LLC,

                                Plaintiff,

                        -v-

 KALEIL ISAZA TUZMAN, et al.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

       No later than August 27, 2020, the parties shall file supplemental letters, no more than 4

pages in length, supporting their positions as to whether the law of the British Virgin Islands or

the law of New York applies to the breach of fiduciary duty claims asserted in both actions, as

well as confirming that New York law applies to the remainder of the claims in these related

cases. The parties shall support their positions with relevant, controlling legal authority where

applicable.

SO ORDERED.

 Dated:         August 21, 2020
                New York, New York
                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
